Citation Nr: 0330539	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic stiffness 
in all joints, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue, 
to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic stomach 
problems with heartburn, to include as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for chronic thirst and 
frequent urination, to include as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for chronic 
visualdisturbances followed by nausea and headaches, to 
include as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should schedule the veteran 
for VA examinations by appropriate 
examiners to determine the nature, 
extent and etiology of all claimed 
conditions.  The claims file and a copy 
of a VA February 6, 1998 memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations 
(attached) must be made available to and 
be reviewed by all examiners in 
conjunction with their examinations.  
All indicated tests, studies and X-rays 
should be accomplished.  The examiners 
should address all conditions and 
symptoms elicited from the veteran as 
well as provide details about the onset, 
frequency, duration, and severity of all 
complaints and state what precipitates 
and what relieves them.  The examiners 
should list all diagnosed conditions and 
state which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  The 
examiners must provide an opinion as to 
whether any diagnosed condition is at 
least as likely as not to be related to 
the veteran's active service.  If all 
symptoms, abnormal physical findings, 
and abnormal laboratory test results can 
not be associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes 
will be required to address these 
findings.  If such specialist 
examinations are required, the 
specialist should be provided with all 
examination reports and test results, 
and the symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that have not been attributed to 
a known clinical diagnosis should be 
specified.  The specialist should 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
can not be attributed to a known 
clinical diagnosis.  After the 
specialists' examinations have been 
completed, and all laboratory results 
received, a final report providing a 
list of diagnosed conditions should be 
made.  All symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis should be 
listed separately.  Before the 
examinations are returned, the examiners 
should reconcile all differences among 
themselves, by consultation or workgroup 
as necessary.

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



